Title: [May 1771]
From: Washington, George
To: 




May 1st. At Colo. Bassetts all day.

 


2. Set out with Colo. Bassett for Williamsburg and reachd Town about 12 Oclock. Dined at Mrs. Dawson’s & went to the Play.


   
   At the theater, GW saw a performance by the American Company of Comedians, which had been in Williamsburg for more than a month (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 335; RANKINHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960., 159). Mrs. Campbell, with whom he lodged as usual, had by this date moved down Duke of Gloucester Street to “the coffee-house . . . next the Capitol.” Owned by the heirs of Nathaniel Walthoe, late clerk of the General Assembly, it was soon to be offered for sale at public auction by the executor of the estate (Va. Gaz., P&D, 16 May 1771). Mrs. Campbell’s old place in the second block from the Capitol had been bought during the previous year by James Anderson, a blacksmith and gunsmith (GIBBSPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 152–54; WILLIAMSBURGColonial Williamsburg Official Guidebook: Containing a brief History of the City and Descriptions of more than One Hundred Dwelling-Houses, Shops & publick Buildings, fully illustrated. Also a large Guide-Map. Williamsburg, Va., 1970., 24–25).



 


3. Dined at the Speaker’s and went to the Play—after wch. Drank a Bowl or two of Punch at Mrs. Campbells.
 


4. Dined at Mrs. Campbells (& paid for Dinner & Club) and went up to Eltham with Colos. Bassett & Lewis.
 


5. At Eltham all day.
 


6. Returnd to Williamsburg by 11 Oclock with Colo. Bassett & Colo. Lewis. Dined at Mrs. Vobes and Suppd at Anderson.


   
   Robert Anderson (b. 1743) had opened a public house near the College of William and Mary in the fall of 1769 but in March of this year had moved to the Wetherburn Tavern, succeeding James Barrett Southall as its innkeeper. Anderson leased the tavern from Wetherburn’s heirs and operated it until 1779 (GIBBSPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 145–47).



 


7. Dined at Mrs. Dawson’s and Spent the Evening at Anderson’s.
 


8. Dined at Southalls with Colo. Robt. Fairfax & some other Gentlemn. & went to the Play &


   
   In March, James Barrett Southall had moved his place of business from the Wetherburn Tavern across Duke of Gloucester Street to the Raleigh Tavern, which he bought from the executors of Anthony Hay’s estate. Southall operated the Raleigh for at least the next ten years, and under his management it continued to be a popular place for social events, meetings, and auctions (GIBBSPatricia Ann Gibbs. “Taverns in Tidewater Virginia, 1700–1774.” Master’s thesis, College of William and Mary, 1968., 196–97).


   
   
   The “&” at the end of this entry seems to connect it to the entry for the following day and may indicate that both entries, and possibly others for this trip, were written at a later date from memory or notes (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 2:17).




 


9. Dined at Mrs. Campbell’s and Spent the Evening at Southalls with the Treasurer &ca.
 


10. Dined at Mrs. Campbells & went to Bed early.
 


11. Returnd to Eltham with Colo. Bassett, after dining at Mrs. Campbells.
 


12. At Eltham all day except Ridg. to Colo. Bassetts Meadow at Roots’s with him.


   
   On this day Lund Washington sent GW the unhappy news that the mill was “once more in a bad way.” The wall between the water and cog pits was falling down, allowing the floor of the mill, the forebay, and one of the waterwheel’s supports to settle several inches. Grinding had to be stopped while the wall and forebay were temporarily braced with timbers. But, Lund reported, the wheat fields looked more promising than usual (ViMtvL).



 


13. Rid to the Brick House with Colo. Bassett and returnd to Dinner.
 


14. Went into the Fields with Colo. Bassett a shooting—killd sevl. Hares &ca.
 


15. Went up to the Plantations about Rockahock. Dined at Mrs. Chamberlaynes with Mrs. Washington & returnd to Colo. Bassetts in the Eveng.

	
   
   Rockahock was the New Kent County neighborhood in which the Custis White House was located (John Parke Custis to GW, 11 Sept. 1777, ViHi). The Custis plantations in New Kent were Rockahock, Brick House, Old Quarter, and Harlow’s, all belonging to Jacky Custis (“An Inventory of the Stocks As given in by the respective Overseers in the Month of December 1771, after the decease of Mr. Valentine,” ViHi: Custis Papers). Rebecca Chamberlayne, widow of Edward Pye Chamberlayne (1725–c.1769), lived on the Pamunkey River about a mile from the White House.



 


16. Dined at Mrs. Dangerfields with Colo. Bassetts Family & returnd in the Afternoon to Eltham.


   
   Mrs. Hannah Daingerfield of New Kent County appears on Burwell Bassett’s census list of 1782 as head of a household consisting of 2 whites and 33 blacks (HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 36). She was conducting her own financial affairs before 1776 (Va. Gaz., D&H, 3 Aug. 1776).



 


17. Visited my Plantation in King William. Dined at Colo. Bd. Moores & returnd to Colo. Bassetts in the Afternoon.


	
   
   my plantation: Claiborne’s plantation (see entry for 24 April 1760). Bernard Moore was now able to support his family only through the charity of friends. Having finally disposed of all his property to pay his debts, he had obtained use of some land at no cost and was working it with slaves who had been bought with money lent by several acquaintances, including GW who had provided £100 (Moore to GW, 12 Jan. 1771, and GW to Moore, 23 Jan. 1771, DLC:GW).



 


18. Rid to the Brick House with the Family. Hauld the Sein & returnd to Dinner after which went to Mr. Davis’s & Drank Tea.
 


19. Went to Church & returned to Colo. Bassetts to Dinner with other Compy. among whom were the two Mr. Dandridges.


   
   The two Mr. Dandridges are probably William and Bartholomew Dandridge, Mrs. Washington’s brothers.



 


20. Rid to the Brick House to see my Chariot & Horses (which were sent round to my Quarter) cross.


   
   The Brick House ferry crossed the Pamunkey River to West Point in King William County (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 2: pl. 104). my quarter: Claiborne’s plantation.



 


21. Set out for my Brothers at Nomony—crossing over to my Quarter, & so by Frazer’s to Hobs Hole where we dined, & then crossing the [Rappahannock] River lodged at Mr. Josh. Lanes.

   
   
   my brothers: John Augustine Washington’s home, Bushfield. Joseph Lane (d. 1796), a younger brother of James and William Carr Lane of Newgate, lived at Nomini Forest in Westmoreland County and was the deputy collector of customs for the South Potomac Naval District (MCDONALDCornelia McDonald. A Diary with Reminiscences of the War and Refugee Life in the Shenandoah Valley, 1860–1865. Nashville, 1935., 468–77; Va. Gaz., P&D, 25 Feb. 1773).



 


22. Reached my Brothers pretty early in the day.
 


23. Rid with him to his Mill, and to Mr. Carters New Mills at the head of Nomony. Returnd to Dinr.


   
   John Augustine Washington’s mill stood on a branch of the Nomini River, about six miles upstream from Bushfield and about half a mile east of Robert Carter’s house, Nomini Hall (FITHIANHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 109). It was during this month that Carter returned from Williamsburg with his family to resume living at Nomini Hall. He had decided recently to expand his flour-manufacturing facilities, and a short distance west of his house, where another branch of the Nomini flowed, he was apparently having a “Double Mill”—that is, a mill with two waterwheels—built or rebuilt along with a two-oven bakery (Va. Gaz., R, 19 Nov. 1772; EATONDavid W. Eaton. Historical Atlas of Westmoreland County, Virginia Patents: Showing how Lands were Patented from the Crown & Proprietors of the Northern Neck of Virginia . . .. Richmond, 1942., 55; MORTON [1]Louis Morton. Robert Carter of Nomini Hall: A Virginia Tobacco Planter of the Eighteenth Century. Williamsburg, Va., 1941., 178–80).




   
 


24. Dined at Mr. John Smiths at Cabbin Point. Returnd to my Brothrs. in the Afternoon.
 


25. Dined at the Revd. Mr. Smiths and returnd to my Brother’s again in the Evening.
 


26. Dined at Mr. Booths and proceeded to Mrs. Washington’s of Popes Creek in the Afternoon.
 


27. Stayed there all day.
 


28. Set out after Breakfast. Dined at Mr. Burdett Ashtons and continued on Afterwards to Mr. Lawrence Washington’s.


   
   Burdett Ashton (1747–1814) was a son-in-law of Anne Aylett Washington, having married her daughter Ann Washington (1752–1777) in 1768.



 


29. Stayed at Mr. Washington’s all day. Good deal of Company dining there.

 


30. Reachd home—crossing at Boyd’s hole to the Widow Martin’s Landing & pass by Nangemoy Church & the Widow Elbecks to my own Ferry. Found Jacky Custis there.


   
   widow martin’s landing: In 1774 Nicholas Cresswell visited “Mrs. Marsden, a widow lady in the neighbourhood” of Nanjemoy, Md. (CRESSWELLLincoln MacVeagh, ed. The Journal of Nicholas Cresswell, 1774–1777. New York, 1924., 17). The Nanjemoy (Durham) Parish Church, built 1732–36, stood a few miles northwest of Nanjemoy, near present-day Ironsides, Md. (RIGHTMYERNelson Waite Rightmyer. Maryland’s Established Church. Baltimore, 1956., 142–43). Sarah Edgar Eilbeck (d. 1780), widow of the merchant and planter William Eilbeck (d. 1765) and mother-in-law of George Mason, lived at the head of Mattawoman Creek about three miles southeast of present-day Mason Springs, Md. (W.P.A. [2]W.P.A. Writers’ Project. Maryland: A Guide to the Old Line State. American Guide Series. New York, 1940., 489).



   
   Jacky’s presence at Mount Vernon was an occasion for some rejoicing. Without informing his mother or GW he had changed his mind about smallpox inoculation, had been inoculated in Baltimore 8 April, and was now fully recovered “without hardly one Mark to tell that He ever had it” (Jonathan Boucher to GW, 9 May 1771, DLC:GW).



 


31. Rid to Muddy hole—Doeg Run & the Mill before Dinner. In the Afternoon Vale. Crawford came here & went away again in the Morning.
